[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE REVISED COMPLAINT
The motion to strike the revised complaint dated June 6, 1995, is granted. The plaintiff fails to allege that the employer is obligated to pay Workers' Compensation benefits pursuant to § 31-296.Mora v. Aetna Life  Casualty Insurance Co., 13 Conn. App. 208,212, 535 A.2d 390 (1988). The plaintiff's allegation that the commissioner approved his claim is not the same as an allegation that the commissioner approved a written agreement. The revised complaint is legally insufficient.
THIM, JUDGE